730 N.W.2d 229 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John Lavell WILLIAMS, Defendant-Appellant.
Docket No. 132541. COA No. 269783.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the application for leave to appeal the October 26, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MARILYN J. KELLY, J., would grant leave to appeal.